                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JESSE TOMAS CRUZ                                    :              CIVIL ACTION
          Plaintiff                                 :
                                                    :              NO. 18-3743
        v.                                          :
                                                    :
ANDREW SAUL, Commissioner of the                    :
Social Security Administration                      :
              Defendant                             :
                                              ORDER

        AND NOW, this 27th day of March 2020, upon consideration of the Report and Recommendation
(the “R&R”) issued on February 11, 2020 by the Honorable Henry S. Perkin, United States Magistrate
Judge, [ECF 21], and the objections to the R&R filed by Defendant Andrew Saul, Commissioner of the
Social Security Administration (the “Commissioner”), [ECF 24], it is hereby ORDERED that:
        1. the Commissioner’s objections are OVERRULED;

        2. the Report and Recommendation is APPROVED and ADOPTED; and

        3. the case is REMANDED to the Commissioner so that it can be reassigned to a properly-
           appointed administrative law judge (“ALJ”), other than the ALJ who originally heard
           Plaintiff’s case, for a new hearing and/or determination.1
                                                  BY THE COURT:

                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court




1
         In the R&R, the Magistrate Judge recommended that this matter be remanded to the Commissioner for
reassignment to a properly-appointed ALJ, consistent with the Supreme Court’s decision in Lucia v. S.E.C., 138
S. Ct. 2044 (2018), and the recent decision of the United States Court of Appeals for the Third Circuit (the “Third
Circuit”) in Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020). The Commissioner filed timely objections
to the R&R in which he concedes that this “Court must follow Cirko as binding precedent,” repeats previously-
made arguments in order to preserve them for further review, and requests that this Court hold its decision until
the Third Circuit rules on the pending rehearing petition in Cirko. On March 26, 2020, the Third Circuit denied
the pending motion for rehearing. As such, there is no basis to stay this matter. Accordingly, in light of the Third
Circuit’s decision in Cirko, the Commissioner’s objections are overruled, the R&R is approved and adopted, and
this matter is remanded to the Commissioner for reassignment to a properly-appointed ALJ and a new hearing
and/or determination.
